UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 02-6854



JAVAN JOLLY,

                                                 Plaintiff - Appellant,

          versus


HERB JACKSON, Assistant Superintendent; DON
EDWARDS, Lieutenant; KENNETH DIGGS, Sergeant;
JAMES OYCUS, Officer; LARRY BEAL, Officer;
JERLIN BENNETT, Case Manager; KORY DARYLMPLE,
Case Manager,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-02-189-3-02-MU)


Submitted:     August 29, 2002              Decided:   September 6, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Javan Jolly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Javan Jolly, a North Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C. § 1983 (2000)

complaint under 28 U.S.C. § 1915A (2000).     We have reviewed the

record and the district court’s opinion and find that this appeal

is frivolous.   Accordingly, we dismiss the appeal on the reasoning

of the district court. See Jolly v. Jackson, No. CA-02-189-3-02-MU

(W.D.N.C. filed May 15, 2002 & entered May 16, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2